DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through (application) references are incomplete (no date).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 34, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The key to the instant invention is the Type A solid polymorph of olutasidenib.  However, the limitations in the claims with respect to this polymorph are unclear because this polymorph is undefined by the claims.  It is only by reference to the specification (e.g. page 4, [0019]ff) that a definition of this polymorph may be obtained.  
Note, however, that incorporation by reference to a specific figure or table (i.e. a set of powder X-ray diffraction data, for instance) is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)). 
	The examiner respectfully suggests that the Type A polymorph be explicitly defined in terms of its pertinent distinguishing physical characteristics in the independent claims.  

Claims 22-33, 35-38, 40 and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
These dependent claims all depend from claims which are indefinite vide supra yet do not relieve the indefiniteness.  These claims are, therefore, also indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 26, 27, 29, 30, 33 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12 and 27 of (parent) U.S. Patent No. 10,959,994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 12 (from 4) teaches an oral unit dosage comprising 150 mg of a solid form of Compound I characterized by XRPD data (which is consistent with the Type A solid form of olutasidenib) and one or more excipients.  Instant claim 21 teaches an olutasidenib oral unit dosage comprising 150 mg of Type A solid form of olutasidenib.  
Patented claim 3 teaches an oral unit dosage comprising a Type A solid form of (S)-5-((1-(6-chloro-2-oxo-1,2-dihydroquinolin-3-yl)ethyl)amino)-1-methyl-6-oxo-1,6-dihydropyridine-2-carbonitrile (i.e. a Type A solid form of olutasidenib) and one or more excipients selected from microcrystalline cellulous (a filler), croscarmellose sodium (a disintegrant) and magnesium stearate (a lubricant).  Instant claim 26 (from 21) teaches an olutasidenib oral unit dosage comprising 150 mg of Type A solid form of olutasidenib further comprising a disintegrant blended with the olutasidenib.  Instant claim 27 (from 26) teaches that the disintegrant is croscarmellose sodium.  Instant claim 29 (from 21) teaches an olutasidenib oral unit dosage comprising 150 mg of Type A solid form of olutasidenib further comprising a filler and a disintegrant blended with the olutasidenib.  Instant claim 30 (from 29) teaches that the filler is microcrystalline cellulose NF/EP and the disintegrant is croscarmellose sodium NF/EP.  
Patented claim 27 (from 25, 21 and 20) teaches a unit dosage form (i.e. a pharmaceutical composition) comprising olutasidenib in Type A solid form and one or more excipients where the unit dosage is 150 mg of olutasidenib and the dosage unit is in the form of a capsule.  Instant claim 33 teaches an olutasidenib oral unit dosage comprising 150 mg of Type A solid form of olutasidenib where the unit dosage is in the form of a capsule.  Instant claim 41 teaches a pharmaceutical composition comprising a capsule containing about 150 mg of olutasidenib in Type A solid form.  
In short, the patented claims fully encompass the instant unit dosages and pharmaceutical composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/17/2022